DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 6-10, 12 and 15-18 were previously pending and subject to a non-Final office action mailed 04/28/2022. Claims 1, 3, 6, 12 and 15 were amended; no claim was cancelled or added in a reply filed 07/28/2022. Therefore claims 1, 3, 6-10, 12 and 15-18 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 7, filed 07/28/2022, with respect to claim 1 objection have been fully considered and are persuasive.  The claim 1 objection has been withdrawn. 
Applicant’s arguments, see remarks p. 7, filed 07/28/2022, with respect to 112a rejection of claim 1, 3, 6-10, 12 and 15-18 have been fully considered and are persuasive.  The 112a rejection of claims 1, 3, 6-10, 12 and 15-18 has been withdrawn. 
Applicant’s arguments, see remarks p. 7, filed 07/28/2022, with respect to 112a rejection of claim 1, 3, 6-10, 12 and 15-18 have been fully considered and are persuasive.  The 112a rejection of claims 1, 3, 6-10, 12 and 15-18 has been withdrawn. 
Applicant's arguments filed 07/28/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed towards or recite certain methods of organizing human activity because it does not manage people or their relationship as the customers don’t even know that the system is operating. As far as the customer and restaurant staff are concerned, the customer requests a reservation as usual and receives a reservation at a particular time. The system works in the background to calculate the time that a table will be free without the customer’s knowledge, input, or assistance to calculate the time that a table will be free (remarks p. 10). 
Examiner respectfully disagrees. Examiner respectfully notes that whether the system works in the background and unbeknownst to the customers or the restaurant staff is irrelevant in the analysis because the claims recite limitations directed towards managing the interactions between the customers and the restaurant (i.e. requesting a reservation, determining when a table will be available and assigning it to the customer). Therefore, the claims are directed towards certain methods of organizing human activity because it manages the interactions between the customer and the restaurant. 
Applicant argues that it is not sufficient that the examiner copy and paste limitations of the claims and state that they fall within one of the subcategories of “certain methods of organizing human activity” without stating a narrower abstract idea. The examiner must state what the narrower abstract idea is and why it is an abstract idea falling under that subcategory otherwise it is impossible for the Applicant to respond (remarks p. 11-12). Examiner respectfully disagrees. 
MPEP 2106.07(a) states that “for step 2A Prong one, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea (i.e., set forth or described) [i.e. certain methods of organizing human activity, mental processes or mathematical concepts] in the claim and explain why it is an abstract idea.”
Based on the teaching above of the MPEP, Examiner identified the abstract idea of Certain methods of organizing human activity by referring to the limitations of ““receive a request for reservation at a restaurant, the reservation comprising a list of customer and a reservation context; calculate a preliminary table turn-time estimate for the reservation by: retrieving the historical table turn-times based on reservation contexts; comparing the reservation context to the historical table turn-times; and assigning the preliminary table turn-time based on the comparison; adjust the preliminary table turn-time estimate based on a group dynamics analysis by: retrieving the customer history and customer interest for each of the customers listed in the reservation; determining whether a common interest exists by comparing the customer interests and, upon identification of a common interest, making a first adjustment to the preliminary table turn-time estimate based on the common interest; and determining a historical length of stay based on the customer histories, and making a second adjustment to the preliminary table turn-time estimate based on the historical length of stay; retrieving a list of tables and their current table turn-times; assigning a table to the reservation from the list of tables; and assigning the adjusted preliminary table turn-time estimate as the current turn-time for the table”
Examiner then explained that these limitations are directed towards the identified abstract idea of “certain methods of organizing human activity” because they are, among other things, directed towards managing interactions between people. The claim limitations themselves are what dictate which abstract idea categories they are directed to (i.e. mental processes, certain methods of organizing human activity, mathematical formulas). Whether Examiner states that the narrower abstract idea is for example “making a reservation” or “determining a table turnover time and assigning a table for a reservation” is irrelevant because both of those abstract ideas fall under “certain methods of organizing human activity”. 
Nevertheless, even if Examiner stated those narrower abstract ideas and Applicant disagreed with them and counter argued that the claims are actually directed towards “a restaurant management system that allocates restaurant resources by predicting table turn-over times based on certain factors” as Applicant currently did in page 10 of the remarks. Examiner respectfully notes that “allocating restaurant resources by predicting table turn-over times based on certain factors” is still an abstract idea of certain methods of organizing human activity because it manages the interactions between customer and restaurant.  
As such, knowledge of a narrower abstract idea is irrelevant. If Applicant would like to properly respond to show that the claims are not directed towards an abstract idea of certain methods of organizing human activity which manages interactions between people, Applicant should demonstrate why the limitations themselves do not manage interactions between people. Unfortunately, Applicant has failed to persuasively do so.
Therefore, the Examiner has met his burden under the MPEP to show that the claims are directed towards an abstract idea. 
Applicant argues that  “meaningful limits” and “not usurping the entire field” (i.e. monopoly) tests are the proper tests for integration into a practical application under Step 2A, prong two (remarks p. 14). Examiner respectfully disagrees. 
Examiner respectfully notes that evaluating whether the “additional elements” integrates the abstract idea into a practical application is the test for Step 2A, prong two. MPEP 2106.04(d)(I) states that “Accordingly, after determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two”. MPEP further lists “RELEVANT CONSIDERATIONS FOR EVALUATING WHETHER ADDITIONAL ELEMENTS INTEGRATE A JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION” such as “an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).”
Therefore, the tests asserted by Applicant are only one consideration among the plurality of considerations Examiner can use to determine whether the additional elements integrate the abstract idea into a practical application and not the right tests for Step 2A, prong two. 
Applicant argues that Examiner’s argument that paragraph 111 is an admission that the invention is a generic computer is flawed and should be withdrawn. The statement in that paragraph that “some of the features or functionalities…may be implemented on one or more general-purpose computers” is clearly not an admission that the claimed invention is a generic computer. Nothing in that statement admits that the claimed invention is only a general-purpose computer. Further, a general purpose computer programmed to perform a specific function becomes a specially programmed machine once programmed. The claimed invention claims a computer programmed as claimed, regardless of whether the computer is a general purposes computer with installable software or a purpose built computer with hard wired or hard coded programming instructions (remarks p. 15-16). Examiner respectfully disagrees. 
Examiner respectfully notes that a general purpose computer programmed to perform a specific function becomes a specially programmed machine once programmed is no longer biding law ( MPEP 2106(I)” The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"). 
As such, paragraph 111 only lists general purpose computer that are not enough to integrate the abstract idea into a practical application without significantly more. Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-10, 12 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive a request for reservation at a restaurant, the reservation comprising a list of customer and a reservation context; calculate a preliminary table turn-time estimate for the reservation by: retrieving the historical table turn-times based on reservation contexts; comparing the reservation context to the historical table turn-times; and assigning the preliminary table turn-time based on the comparison; adjust the preliminary table turn-time estimate based on a group dynamics analysis by: retrieving the customer history and customer interest for each of the customers listed in the reservation; determining whether a common interest exists by comparing the customer interests and, upon identification of a common interest, making a first adjustment to the preliminary table turn-time estimate based on the common interest; and determining a historical length of stay based on the customer histories, and making a second adjustment to the preliminary table turn-time estimate based on the historical length of stay; retrieving a list of tables and their current table turn-times; assigning a table to the reservation from the list of tables; and assigning the adjusted preliminary table turn-time estimate as the current turn-time for the table”.
The limitations above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites a computing device comprising a memory, a processor, and a non-volatile data storage device; a customer database stored on the non-volatile data storage device, the customer database comprising a customer history and a customer interest for each of a plurality of customers; a restaurant database stored on the non-volatile data storage device, the restaurant database comprising tables, current table turn-times for each table, and historical table turn times based on reservation contexts; a table turn-time analyzer comprising a plurality of programming instructions stored in the memory (claim 1) and a computing device comprising a memory, a processor, and anon-volatile data storage device, restaurant database stored on the non-volatile data storage device, customer database stored on the non-volatile data storage device (claim 10). Each of the additional limitations is recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer.
Dependent claims 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 6-7 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (i.e. the dynamic reservation manager, memory and processor are recited at high level of generality which amounts to “apply it” instructions) or providing significantly more limitations. 
Dependent claims 8-9 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (i.e. the dynamic waitlist manager is recited at high level of generality which amounts to “apply it” instructions) or providing significantly more limitations. 
Dependent claims 12 and 15-18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 10 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628